DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 17/160,173, Nesting Molded Equipment Support Pads, filed on January 27, 2021.  This application is a continuation of application number 16/871,465 filed May 11, 2020 and now U.S. Patent No. 10,962,256 published March 20, 2021.
Drawings
The drawings were received on June 7, 2022.  These drawings are acceptable.
Claim Objections
Claims 18-20 and 21-31 are objected to because of the following informalities:  in claims 18-20 in line 1, "(Allowed)" should be changed to --(Original)--; in line 1 of claim 21, "A first" should be deleted and changed to --An-- and in line 7, "attached" should be deleted; in line 1 of claims 22-27, "first" (first occurrence) should be deleted; and in claims 27-31, "second" (first occurrence) should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-23, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,814,031 to Fowler.  Fowler discloses an equipment pad comprising: a first equipment pad (1) comprising: an upper surface (11) having four corners in a parallelogram configuration and an outer edge for each side of the upper surface; a plurality of side walls (12 & 13) descending downwardly from the upper surface, each side wall having a top edge and a bottom edge and each side wall attached at its top edge to one outer edge of the upper surface, each side wall being approximately the same height, wherein the side walls being configured to attach to another side wall at each of its ends at the four corners of the upper surface; a first side wall (12) having a notch (15) proximate one end the first side wall; the notch being approximately at least one-half the height of the first side wall; a second side wall having a notch (15), the notch being approximately at least one-half the height of the second side wall, wherein the second side wall being adjacent to the first side wall; wherein the two notches are at approximately diagonally opposed corners of the first equipment pad, at opposite ends of the adjacent first and second side walls thereby placing the two notches at proximately opposing diagonal corners of the upper surface; wherein the first equipment pad is manufactured as a molded integral unit; wherein the first equipment pad is molded of plastic; wherein the upper surface has a square configuration; and further comprising: the plurality of side walls descending downwardly from the upper surface define a cavity below the upper surface; rib members (Fig. 3) supported within the cavity providing strength and rigidity to the equipment pad.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler.  Fowler discloses the claimed invention except for the limitation of wherein the upper surface has a rectangular configuration.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the upper surface in Fowler to have been a rectangular configuration, since such a modification would have merely involved a change in shape to accommodate the user of the equipment pad and would not have yielded any unpredictable results.
Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
Claims 27-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            June 17, 2022